     Case 4:20-cv-03056-DMR Document 135-1 Filed 08/05/21 Page 1 of 4



 1   HERRERA KENNEDY LLP                    LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)          BERNSTEIN, LLP
 2   skennedy@herrerakennedy.com            Michael W. Sobol (SBN 194857)
 3   Bret D. Hembd (SBN 272826)             msobol@lchb.com
     bhembd@herrerakennedy.com              Melissa Gardner (SBN 289096)
 4   4590 MacArthur Blvd., Suite 500        mgardner@lchb.com
     Newport Beach, CA 92660                275 Battery Street, 29th Floor
 5   Tel: (949) 936-0900                    San Francisco, CA 94111-3339
     Fax: (855) 969-2050                    Tel: (415) 956-1000
 6                                          Fax: (415) 956-1008
 7   HERRERA KENNEDY LLP
     Nicomedes Sy Herrera (SBN 275332)      BURNS CHAREST LLP
 8   nherrera@herrerakennedy.com            Warren T. Burns (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)            wburns@burnscharest.com
 9   lseidl@herrerakennedy.com              900 Jackson Street, Suite 500
     1300 Clay Street, Suite 600            Dallas, TX 75202
10                                          Tel: (469) 904-4550
     Oakland, CA 94612
11   Tel: (510) 422-4700                    Fax: (469) 444-5002
     Fax: (855) 969-2050
12                                          BURNS CHAREST LLP
     LIEFF CABRASER HEIMANN &               Christopher J. Cormier (Pro Hac Vice)
13   BERNSTEIN, LLP                         ccormier@burnscharest.com
     Rachel Geman (Pro Hac Vice)            4725 Wisconsin Avenue, NW, Suite 200
14                                          Washington, DC 20016
     rgeman@lchb.com
15   Rhea Ghosh (Pro Hac Vice)              Tel: (202) 577-3977
     rghosh@lchb.com                        Fax: (469) 444-5002
16   250 Hudson Street, 8th Floor
     New York, NY 10013-1413
17   Tel: (212) 355-9500
     Fax: (212) 355-9592
18

19   Interim Co-Lead Class Counsel

20                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
21                                OAKLAND DIVISION
22   IN RE PLAID INC. PRIVACY                Master Docket No.: 4:20-cv-03056-DMR
23   LITIGATION
                                             NOTICE OF MOTION AND MOTION
24                                           FOR PRELIMINARY APPROVAL OF
                                             CLASS ACTION SETTLEMENT
25   THIS DOCUMENT RELATES TO:
     ALL ACTIONS                             Date:        August 26, 2021
26                                           Time:        1:30 p.m.
27                                           Courtroom:   4
                                             Judge:       The Hon. Donna M. Ryu
28
                                                          NOTICE OF MOTION FOR PRELIMINARY
                                                      APPROVAL OF CLASS ACTION SETTLEMENT
                                                                   CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-1 Filed 08/05/21 Page 2 of 4



 1                                        NOTICE OF MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that Plaintiffs Caroline Anderson, James Cottle, Rachel
 4   Curtis, David Evans, Logan Mitchell, Alexis Mullen, Jordan Sacks, Frederick Schoeneman,
 5   Gabriel Sotelo, Jeffrey Umali, and Nicholas Yeomelakis (together, “Plaintiffs”) will move the
 6   Court for an order, pursuant to Federal Rule of Civil Procedure (“Rule”) 23(e), granting
 7   preliminary approval of the proposed class action Settlement Agreement 1 entered into by
 8   Plaintiffs and Defendant Plaid Inc. (“Plaid”) (collectively, “Parties”), on August 26, 2021 at 1:30
 9   p.m., or at such other time as may be set by the Court, at 1301 Clay Street, Courtroom 4,
10   Oakland, CA 94612 (or via Zoom, as elected by the Court), before The Honorable Donna M.
11   Ryu, United States Magistrate Judge for the Northern District of California, consistent with the
12   following:
13          a.      Granting preliminary approval of the proposed Settlement Agreement entered into
                    between the Parties;
14
            b.      Determining that the Court, at the final approval stage, will likely certify the
15                  settlement Class as defined in the Settlement Agreement;
16          c.      Appointing Plaintiffs as Class Representatives of the proposed Class;
17          d.      Appointing Shawn Kennedy of Herrera Kennedy LLP (“HK”), Rachel Geman of
                    Lieff Cabraser Heimann & Bernstein LLP (“LCHB”), and Christopher Cormier of
18                  Burns Charest LLP (“BC”) as Class Counsel for the proposed Class;
19          e.      Approving the Parties’ proposed Notice Program outlined herein, including the
                    proposed “Notice of Class Action Settlement” Long Form (“Long Form Notice”),
20                  and directing that notice be disseminated pursuant to the Notice Program; 2
21          f.      Appointing Angeion Group, LLC as Notice Administrator, and directing Angeion
                    to carry out the duties and responsibilities of the Class Administrator specified in
22                  the Settlement Agreement;
23          g.      Staying all non-settlement related proceedings in the above-captioned case
                    pending final approval of the Settlement Agreement; and
24

25
     1
26     See Settlement Agreement of July 30, 2021, attached as Exhibit A to the Declaration of Shawn
     M. Kennedy (“Kennedy Decl.”) filed herewith.
27   2
       See Declaration of Steven Weisbrot, Esq. of Angeion Group LLC (“Angeion”); and Long Form
28   Notice attached as Exhibit C to the Settlement Agreement (Kennedy Decl., Ex. A).

                                                                         NOTICE OF MOTION FOR PRELIMINARY
                                                      -1-            APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                  CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-1 Filed 08/05/21 Page 3 of 4



 1          h.      Setting a Fairness Hearing and certain other dates in connection with the final
                    approval of the Settlement Agreement.
 2
     This Motion is based on this Notice of Motion and Motion, the accompanying Memorandum of
 3
     Points and Authorities, the Declaration of Shawn M. Kennedy, with supporting exhibits; the
 4
     Declaration of Steven Weisbrot, Esq. of Angeion with supporting exhibits; the Declaration of The
 5
     Honorable Jay C. Gandhi (ret.); the argument of counsel, all papers and records on file in this
 6
     matter; and such other matters as the Court may consider.
 7

 8    Dated: August 5, 2021                         Respectfully submitted,
 9
                                                    HERRERA KENNEDY LLP
10
                                                    By: /s/ Shawn Kennedy
11                                                      Shawn M. Kennedy
12                                                      Shawn M. Kennedy (SBN 218472)
13                                                      skennedy@herrerakennedy.com
                                                        Bret D. Hembd (SBN 272826)
14                                                      bhembd@herrerakennedy.com
                                                        4590 MacArthur Blvd., Suite 500
15                                                      Newport Beach, CA 92660
                                                        Telephone: (949) 936-0900
16                                                      Fax: (855) 969-2050
17
                                                        HERRERA KENNEDY LLP
18                                                      Nicomedes Sy Herrera (SBN 275332)
                                                        nherrera@herrerakennedy.com
19                                                      Laura E. Seidl (SBN 269891)
                                                        lseidl@herrerakennedy.com
20                                                      1300 Clay Street, Suite 600
21                                                      Oakland, CA 94612
                                                        Telephone: (510) 422-4700
22                                                      Fax: (855) 969-2050

23
                                                    By: /s/ Rachel Geman
24
                                                        Rachel Geman
25
                                                        LIEFF CABRASER HEIMANN &
26                                                      BERNSTEIN, LLP
                                                        Rachel Geman (Pro Hac Vice)
27                                                      rgeman@lchb.com
                                                        Rhea Ghosh (Pro Hac Vice)
28                                                      rghosh@lchb.com
                                                                        NOTICE OF MOTION FOR PRELIMINARY
                                                     -2-            APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                 CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135-1 Filed 08/05/21 Page 4 of 4



 1                                         250 Hudson Street, 8th Floor
                                           New York, NY 10013-1413
 2                                         Tel: (212) 355-9500
 3                                         Fax: (212) 355-9592

 4                                         LIEFF CABRASER HEIMANN &
                                           BERNSTEIN, LLP
 5                                         Michael W. Sobol (SBN 194857)
                                           msobol@lchb.com
 6                                         Melissa Gardner (SBN 289096)
 7                                         mgardner@lchb.com
                                           275 Battery Street, 29th Floor
 8                                         San Francisco, CA 94111-3339
                                           Tel: (415) 956-1000
 9                                         Fax: (415) 956-1008
10

11                                      BURNS CHAREST LLP

12                                      By: /s/ Christopher Cormier
                                            Christopher J. Cormier
13
                                           Christopher J. Cormier (Pro Hac Vice)
14                                         ccormier@burnscharest.com
15                                         4725 Wisconsin Avenue, NW
                                           Washington, DC 20016
16                                         Tel: (202) 577-3977
                                           Fax: (469) 444-5002
17
                                           BURNS CHAREST LLP
18                                         Warren T. Burns (Pro Hac Vice)
19                                         wburns@burnscharest.com
                                           900 Jackson Street, Suite 500
20                                         Dallas, TX 75202
                                           Tel: (469) 904-4550
21                                         Fax: (469) 444-5002
22
                                           Interim Co-Lead Class Counsel
23

24

25

26

27

28
                                                           NOTICE OF MOTION FOR PRELIMINARY
                                         -3-           APPROVAL OF CLASS ACTION SETTLEMENT
                                                                    CASE NO. 4:20-CV-03056-DMR
